STEPHENS, Chief Justice.
Appellant, O’Bryan, appeals from the Court of Appeals reversal of a Jefferson Circuit Court order. The Circuit Court order prohibited the introduction of appellant’s pri- or Driving Under the Influence of Intoxicants [hereinafter DUI] convictions during the prosecution’s case-in-chief. We granted discretionary review to clarify the important issues raised by this appeal.
Appellant was indicted by the Jefferson County Grand Jury for DUI, fourth offense. Appellant made a motion to suppress the introduction of his previous DUI convictions during the guilt phase of the trial. The Jefferson Circuit Court granted the motion. The Commonwealth, appellee herein, appealed this order to the Court of Appeals. The Court of Appeals, relying on Hall v. Commonwealth, Ky., 817 S.W.2d 228 (1991), reversed the Circuit Court’s order to exclude the prior DUI convictions. We reverse the Court of Appeals and reinstate the Jefferson Circuit Court order to exclude evidence of the prior DUI convictions during the prosecution’s case-in-chief.
Reversal of the Court of Appeals is based upon the reasoning found in Commonwealth v. Ramsey, Ky., 920 S.W.2d 526 (1996), an opinion rendered herewith. The Ramsey opinion analyzes the issue of admissibility of evidence of prior DUI convictions during the prosecution’s case-in-chief and expresses the reasoning of this Court applicable to the instant case.
Appellant raises the issue of whether use of DUI convictions which occurred before KRS 189A.010 was enacted is an ex post facto application of the law. We find this argument has no merit. Botkin v. Commonwealth, Ky., 890 S.W.2d 292 (1994), is disposi-tive on this issue. Appellant’s attempt to distinguish this case is not persuasive.
For the foregoing reasons the Court of Appeals is hereby reversed.
LAMBERT, and STUMBO, JJ., Special Justice DAVID F. BRODERICK and Special Justice W. PATRICK MULLOY, II, concur.
WINTERSHEIMER, J., dissents in a separate dissenting opinion. GRAVES, J., joins in this dissent.
KING, J., not sitting.